Citation Nr: 1235616	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  12-15 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement for the cost of medical treatment provided from October 26, 2011, to October 31, 2011, at the Munroe Regional Medical Center.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant had active military service with the United States Army from September 1942 to October 1945, and from September 1955 to July 1957.  

This matter is before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a December 2011 letter decision of the Department of Veterans Affairs (VA) Medical Center (VAMC), in Gainesville, Florida, that denied the above claim.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Evidence indicates that at the time of the appellant's initial emergency treatment at the Munroe Regional Medical Center, the appellant had been awarded a total disability evaluation based on individual unemployability due to his service-connected disorders (TDIU). 

2.  The appellant remained hospitalized for the period extending from October 19, 2011, to October 31, 2011.  

3.  While the private medical records show that the VA had been contacted on or about October 26, 2011, for transfer of the appellant based upon his possible stabilization, those same medical records indicate that the a VA facility was not reasonably available for that transfer.

4.  The appellant's multiple private physicians do not release the appellant from their care until October 31, 2011, when it is confirmed by the private facility that a VA facility is reasonable available for the transfer and care of the appellant.  



CONCLUSION OF LAW

The criteria for payment or reimbursement of medical expenses not previously authorized incurred for treatment at the Munroe Regional Medical Center, for the period extending from October 26, 2011, to October 31, 2011, have been met.  38 U.S.C.A. §§ 1725, 1728, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 17.120, 17.121, 17.1000-17.1008 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board is satisfied that all relevant facts regarding the claims on appeal being addressed herein have been properly developed and no further assistance to the appellant is required in order to comply with the duty to notify or assist.  The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (2000) introduced several fundamental changes into the VA adjudication process.  These changes were codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159. 

This case concerns a legal determination of whether the appellant is entitled to reimbursement for unauthorized private medical expenses under 38 U.S.C.A. §§1725 or 1728 (West 2002 & Supp. 2010).  In Barger v. Principi, 16 Vet. App. 132, 138 (2002), the United States Court of Appeals for Veterans Claims, hereinafter the Court, held that the provisions of the VCAA are not applicable to statutes and regulations which concern special provisions relating to VA benefits, and those statutes and regulations contain their own notice provisions.  The provisions of Chapter 17 of the 38 U.S.C.A. and 38 C.F.R contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124 (2011), the veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132 (2011). 

In a letter issued by the VAMC, the appellant was provided with the notice generally outlining his and VA's responsibilities in obtaining evidence in support of the claims.  While the letter was not issued prior to the initial adjudication of the claim, the appellant has not been prejudiced by such timing error, as the claims were later readjudicated in Statement of the Case.  In the Statement of the Case, VA described its reasons and bases for denying the claim.  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim, as is the case here.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In addition, lay and clinical evidence relating to both the claims on appeal is on file and the appellant has not identified any additional information, not currently of record, which must sought in accordance with the duty to assist.  Consequently, the Board finds that the duty to notify and assist has been met. 

II.  Factual Background

The appellant has come before the Board asking that the denial of benefits by the VA Medical Center (VAMC) be set aside and that he be reimbursed for costs incurred as a result of treatment he received at the Munroe Regional Medical Center from October 26, 2011, to October 31, 2011.  As an initial matter, the record reflects that the appellant resides in Dunnellon, Florida.  The nearest VA medical treatment facilities are located in Ocala, The Villages, and New Port Richey.  None of the facilities offer emergency room care.  The closest VA emergency room care is available at the Gainesville VAMC.  That same facility is the closest non-contract facility that provides nursing home or extended geriatric health care.  

Additionally, the appellant is service-connected for posttraumatic stress disorder (PTSD), rated as 70 percent disabling, and a hand injury, rated as 20 percent disabling.  His combined rating is 80 percent.  At the time of the private medical care, he was also receiving a total disability evaluation based on individual unemployability (TDIU) due to his service-connected disorders.  It is further noted that the appellant has long suffered from various nonservice-connected cardiac conditions.   

The appellant was a ninety-one (91) year old in 2011 when, in October of that year, he tripped and fell over a blanket.  He landed on his right hip and was unable to further ambulate.  His local fire department was called and he was transported by ambulance to the Munroe Regional Medical Center.  A CT scan was performed and it was discovered that the appellant had broken his hip but that the hip was not displaced.  He remained in the hospital from October 19, 2011, to October 31, 2011.  

After returning home and then receiving an invoice for payment for the service provided by the Munroe Regional Medical Center, the appellant requested of the VA that he be reimbursed for the services that were provided.  He averred that since he was in receipt of a total disability evaluation, he should not have to pay for any medical treatment received at a private facility.  The VAMC in Gainesville has paid for the treatment and care received by the appellant for the period extending from October 19, 2011, to October 26, 2011, but has denied his claim for the period extending from October 26, 2011, to October 31, 2011.  The VAMC has denied the appellant's claim based on its assessment that the appellant had "stabilized" on October 26, 2011, and could have been transferred to a VA facility on that date.  

III.  Analysis

In claims involving payment/reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  38 U.S.C.A. § 1703(a) (West 2002); 38 C.F.R. § 17.54 (2011); see also Malone v. Gober, 10 Vet. App. 539, 541 (1997).  This is a factual, not a medical, determination.  Similes v. Brown, 6 Vet. App. 555, 557 (1994).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services. 

The law provides that, in connection with its statutory obligation to provide medical services to appellant, VA may contract for private hospital care in certain limited circumstances, including cases where a medical emergency exists.

Pursuant to 38 U.S.C.A. § 1703(a) (West 2002), "When [VA] facilities are not capable of furnishing . . . the care or services required, the Secretary, as authorized in [38 U.S.C.A. § 1710], may contract with non-Department facilities in order to furnish" certain care, including:  "[h]ospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a veteran receiving medical services in a Department facility . . . until such time following the furnishing of care in the non-Department facility as the veteran can be safely transferred to a Department facility."  38 U.S.C.A. § 1703(a)(3) (West 2002); 38 C.F.R. § 17.52 (2011).

The admission of an appellant to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54 (2011); see Malone v. Gober, 10 Vet. App. 539, 541 (1997); see also General Counsel Opinion, VAOPGCCONCL 1-95, at 9 (Mar. 31, 1995) ("Authorization in advance is essential to any determination as to whether the Department is or is not going to furnish the contract care.").  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54 (2011). 

In the present case, there is no evidence that the appellant sought and obtained prior proper authorization for VA payment of the private medical expenses he incurred starting on 19 October, 2011.  The record also does not indicate that the appellant or his next-of-kin may have contacted the VA within 72 hours of the initial care at the Munroe Regional Medical Center.  

Accordingly, the Board must conclude that prior authorization for the private medical treatment received was not obtained pursuant to 38 C.F.R. § 17.54 (2011), and that payment is not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703 (West 2002). 

When the veteran receives treatment at a non-VA facility without prior authorization, there are two statutes that allow for him to be paid or reimbursed for the medical expenses incurred for that treatment, specifically, 38 U.S.C.A. §§ 1725 and 1728 (West 2002 & Supp. 2010).  Application of either statute is generally dependent on whether he has an adjudicated service-connected disability. 

Initially, the Board notes that under 38 U.S.C.A. § 1725, pursuant to the Veterans Millennium Health Care and Benefits Act, payment or reimbursement of non-VA emergency medical services for nonservice-connected disorders for veteran's without insurance is available if certain conditions are met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-17.1008 (2011).  However, in the case at issue, section 1725 relating to treatment of nonservice-connected disorders does not apply since the Veteran has been granted TDIU, as explained further below.  See 38 U.S.C.A. § 1728(a).  See also 38 C.F.R. §§ 17.1000, 17.1002(i).  Failure to further consider section 1725 is of no consequence here, since the definition of what constitutes "emergency treatment" under either 38 U.S.C.A. § 1725 or § 1728 is now the same. 

In light of the fact that a TDIU (a total disability rating) has been awarded to the appellant, the applicable law in this case is 38 U.S.C. § 1728.  Prior to October 10, 2008, Section 1728(a), Title 38, United States Code, provided that VA may pay or reimburse veterans for medical expenses incurred in non-VA facilities where:  (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a non service-connected disability associated with and held to be aggravating a service- connected disability, (C) for any disability of a veteran who has a total disability permanent in nature from a service-connected disability; and (3) Department or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.  See also 38 C.F.R. § 17.120 (2007). 

Under the new version of 38 U.S.C.A. § 1728 (2011), the statute remains the same as to the initial eligibility requirement for treatment of a service-connected disability, etcetera.  However, the new law amends 38 U.S.C.A. § 1725 and § 1728 to make the payment or reimbursement by VA of private treatment mandatory as opposed to discretionary, if all of the pertinent criteria outlined above are otherwise satisfied.  Specifically, the word "may" in both statutes was changed to the word "shall."  In addition, and most importantly, the new law expands the meaning of "emergency treatment" under section 1725(f)(1) and section 1728(c) by stating: 

(1) The term "emergency treatment" means medical care or services furnished, in the judgment of the Secretary-

(A) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; 

(B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and 

(C) until--

(i) such time as the veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or 

(ii) such time as a Department facility or other Federal facility accepts such transfer if--

(I) at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and 

(II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility. 

See 38 U.S.C.A. § 1725 and § 1728 (West 2002 & Supp. 2010).  All three of these statutory requirements must be met before any payment may be authorized.  See Fritz v. Nicholson, 20 Vet. App. 507 (2006); see also Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 544 (1997).  That is, these criteria under 38 U.S.C.A. § 1728 are conjunctive, not disjunctive; thus, all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned]. 

As previously reported, the appellant's claim for payment or reimbursement of unauthorized, private medical expenses associated with treatment provided in conjunction with his emergency treatment at the Munroe Regional Medical Center and the follow-up treatment, for the period extending from October 26, 2011, to October 31, 2011, was primarily denied because it was found that the appellant's condition for which he received treatment became stabilized and he could be transferred to a VA facility.  Thus, the pertinent issue is whether the appellant's disability stabilized to a point where he could be transferred to a VA facility; and (2) whether a VA or other Federal facility/provider was feasibly available.  See 38 U.S.C.A. § 1728 (West 2002 & Supp. 2010); 38 C.F.R. § 17.120(b), (c) (2011). 

The Court has held that both medical and lay evidence may be considered in a prudent layperson evaluation for determining what constitutes a "medical emergency."  That is, VA should weigh "the totality of the circumstances" to determine whether a prudent layperson would consider the situation emergent.  Swinney v. Shinseki, 23 Vet. App. 257, 264-266 (2009).  The Court has noted that when weighing the totality of the circumstances to determine whether a prudent layperson would consider the situation emergent, the Board may consider objective evidence.  Similarly, the Board may consider evidence regarding whether the treatment ultimately rendered was for an emergent condition.  Id. at 265-66. 

The VAMC has resolved that the appellant was justified in seeking emergency care at the Munroe Regional Medical Center when he was transported thereto on October 19, 2011.  He was 91 years old and he had fallen and broken his hip.  The record further indicates that the VAMC recognized that the appellant could not be transferred to another facility, and as such, the VAMC paid the fees that were incurred by the appellant for the period extending from October 19, 2011, to October 26, 2011.  Yet, after the 25th of October, had the appellant stabilized and could he have been transferred to a VA facility?

A review of the appellant's private medical treatment records show that the VA was contacted about transferring the appellant on or about 26 October 2011.  However, per the medical care providers at the private facility, the VA could not coordinate a move to a VA-approved facility.  This was noted on October 26th, October 27th, October 29th, and October 30th.  It was specifically noted in the appellant's discharge report that:

	. . . At the time of discharge, the patient still had some mild confusion in spite of discontinuing his pain medication for several days.  The patient stayed a few extra days in the hospital while arrangements were made to place the patient as he has VA benefits, and the coordination took several days.

DISPOSITION:  The patient is being discharged to a skilled nursing facility where [he] is able to get up with a walker but be nonweightbearing on the right leg for approximately 6 weeks until the acetabular fracture heals.

As reported above, Section 1728 authorizes payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment if is for a continued medical emergency of such a nature that the appellant could not have been safely discharged or transferred to a VA or other Federal facility.  The critical issues are whether the emergency stabilized, and whether a VA or other Federal facility was available.  The Board finds that the competent evidence is in equipoise as to whether the appellant could be transferred to another facility.  On the one hand, the Board has considered the VA medical review/decision.  

Yet, on the other hand, the Board would point out that repeated private medical records shows that a VA facility for transfer was not available and that it took many days for such a facility to be found (and contracted).  These records are all fairly evenly supported and the Board finds no basis to discount any of the records.  Nevertheless, the Board finds that the assessment and reporting of information by the medical care providers at the Munroe Regional Medical Center, written during the period of treatment, to be slightly more persuasive as to the critical issue as it was written contemporaneously and is descriptive and well-supported internally.  Accordingly, the Board finds the evidence for and against the claim to be in equipoise.  









	(CONTINUED ON NEXT PAGE)


As there is no contemporaneous medical evidence of record that the appellant could have been safely transferred to a VA facility prior to October 31, 2011, entitlement to payment of or reimbursement for unauthorized medical expenses incurred at Munroe Regional Medical Center, from October 26, 2011, to October 31, 2011, must be granted.


ORDER

Entitlement to payment of or reimbursement for unauthorized medical expenses incurred at the Munroe Regional Medical Center for treatment incurred from October 26, 2011, to October 31, 2011, is granted. 



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


